Exhibit 10.13

 
 


NO. 2007-75853
 


MICHAEL A. ALBOSTA, SAM
§
IN THE DISTRICT COURT
LIANELL, LARRY BAIRD, JIM
§
 
GATHERS, PATRICIA FALCONE,
§
 
L. SCOTT FRAZIER,
§
 
LOUIS GOMEZ, DARREN
§
 
JONES, MOHAMED NAWAR, KYLE
§
 
PIERCE, DESMOND REID, ORIS
§
 
RIVES, CRISTIAN TURRINI, JOHN
§
HARRIS COUNTY, TEXAS
VANDERBERGHE, AND TOM WRIGHT
 
§
 
V.
 
§
 
EVERETT BASSIE, CHERYL DOTSON,
§
 
CARLOS MENDOZA, JULIETTA MORAN,
§
 
GEORGE SCHILLING, AND ANTONIO
§
 
ZAP ATA
§
281ST JUDICIAL DISTRICT



 




 
SETTLEMENT AGREEMENT AND MUTUAL RELEASE


 
Plaintiffs, MICHAEL A. ALBOSTA, SAM LIANELL, LARRY BAIRD, JIM GATHERS, PATRICIA
FALCONE, L. SCOTT FRAZIER, LOUIS GOMEZ, DARREN JONES, MOHAMED NAWAR, KYLE
PIERCE, DESMOND REID, ORIS RIVES, CHRISTIAN TURRINI, JOHN VANDERBERGHE, AND TOM
WRIGHT (referred to collectively hereafter as "PLAINTIFFS") and CHERYL DOTSON,
EVERETT BASSIE, CARLOS MENDOZA, JULIETTA MORAN, GEORGE SCHILLING, AND ANTONIO
ZAPATA (referred to collectively hereafter as "DEFENDANTS) enter into this
Confidential Settlement Agreement and Mutual Release (the "Agreement"), and
agree that:


 
WHEREAS, Plaintiffs filed suit in the 281st District Court of Harris County,
Texas under in the following styled matter: Cause No. 2007-75853; Michael A.
Albosta, Sam Lianell, Larry Baird, Jim Gathers, Patricia Falcone, L. Scott
Frazier, Louis Gomez, Darren Jones, Mohamed Nawar, Kyle Pierce, Desmond Reid,
Oris Rives, Cristian Turrini, John Vanderberghe, and Tom Wright vs. Everett
Bassie, Cheryl Dotson, Carlos Mendoza, Julietta Moron, George Schilling and
Antonio Zapata (the "Lawsuit") in which Plaintiffs alleged, among other things,
breach of fiduciary duty, fraud, conspiracy, and negligence whereby they sought,
among other things, actual damages, consequential damages, punitive damages,
interest, costs, and cancellation of stock;


 
WHEREAS, Defendants have at all times denied all allegations asserted by
Plaintiffs; and


 
WHEREAS, Plaintiffs and Defendants (the "Parties") desire that all matters in
dispute between them be terminated and resolved without further legal
proceedings.


 

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the promises and covenants contained in this
Agreement and Release, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the Parties, the Parties
agree as follows:


 
1. Consideration. In consideration for signing this Agreement and Release and in
compliance with the promises made herein, and other good and valuable
consideration, the parties agree as follows.
 
2. No Consideration Absent Execution of this Agreement. Each and every Plaintiff
hereby agrees and affirms that they have each received sufficient consideration
in entering into this Agreement.



3. Release of Claims bv Plaintiffs. MICHAEL A. ALBOSTA. SAM LIANELL. LARRY
BAIRD, JIM GATHERS, PATRICIA FALCONE, L. SCOTT FRAZIER, LOUIS GOMEZ, DARREN
JONES, MOHAMED NAWAR, KYLE PIERCE DESMOND REID, ORIS RIVES, CHRISTIAN TURRINI,
JOHN VANDERBERGHE, AND TOM WRIGHT knowingly and voluntarily release and forever
discharge, to the full extent permitted by law, CHERYL DOTSON, EVERETT BASSIE,
GEORGE SCHILLING, CARLOS MENDOZA, JUIETTA MORAN, and ANTONIO ZAP ATA
(collectively referred to hereafter as "Released Defendants") of and from any
and all claims, actions, causes of action, appeals, suits, rights, obligations,
damages, losses, charges, debts, liabilities, and demands, whatsoever, known and
unknown, disclosed or undisclosed, matured or unmatured, in law, equity, or
otherwise, asserted and unassorted, that Plaintiffs have or may have against the
Released Defendants as of the date of execution of this Agreement and Mutual
Release, including, but not limited to, any alleged violation of:


(a)
Any Direct or Indirect Claims including any derivative action brought by and/or
on behalf of Plaintiffs;
 
(b)
Any Texas-based common law cause of action or purported cause of action,
including but not limited to breach of contract, conversion, misappropriation,
theft of property, breach of fiduciary duty, fraudulent inducement, fraud, civil
conspiracy; intentional infliction of emotional distress; negligence of any
type; breach of contract of any type (express, oral, implied);
misrepresentation; promissory estoppel; defamation; libel; gross negligence;
conspiracy; invasion of privacy; equitable estoppel; violation of public policy;
loss of consortium; tortious interference with any current or prospective
business relationship;
 
(c)
Any purported claim relating to Released Defendants' employment and duties at
Calypso Wireless;
 
(d)
Any federal or state violation of any securities laws and any violation of
Delaware law;
 
(e)
Any other public policy, contract, tort, or common law;
 
(f)
Breach of Contract, quantum meruit, or unjust enrichment; or
 
(g)
Any claim for costs, fees, or other expenses including attorneys' fees incurred
by Plaintiffs; and
 
(h)
All claims that were asserted and/or that could have been asserted in the
Lawsuit.



 


2

--------------------------------------------------------------------------------




 


4.           Release of Claims by Defendants. CHERYL DOTSON, EVERETT BASSIE,
GEORGE SCHILLING, CARLOS MENDOZA, JUIETTA MORAN, and ANTONIO ZAP ATA knowingly
and voluntarily release and forever discharge, to the full extent permitted by
law, MICHAEL A. ALBOSTA, SAM LIANELL, LARRY BAIRD, JIM GATHERS, PATRICIA
FALCONE, L. SCOTT FRAZIER, LOUIS GOMEZ, DARREN JONES, MOHAMED NAWAR, KYLE PIERCE
DESMOND REID, ORIS RIVES, CHRISTIAN TURRINI, JOHN VANDERBERGHE, AND TOM WRIGHT
(collectively referred to hereafter as "Released Plaintiffs") of and from any
and all claims, actions, causes of action, appeals, suits, rights, obligations,
damages, losses, charges, debts, liabilities, and demands, whatsoever, known and
unknown, disclosed or undisclosed, matured or unmatured, in law, equity, or
otherwise, asserted and unassorted, that Defendants have or may have against the
Released Plaintiffs as of the date of execution of this Agreement and Mutual
Release, including, but not limited to, any alleged violation of:
 
(a)
Any Direct or Indirect Claims including any derivative action brought by and/or
on behalf of Defendants;
 
(b)
Any Texas-based common law cause of action or purported cause of action,
including but not limited to breach of contract, conversion, misappropriation,
theft of property, breach of fiduciary duty, fraudulent inducement, fraud, civil
conspiracy; intentional infliction of emotional distress; negligence of any
type; breach of contract of any type (express, oral, implied);
misrepresentation; promissory estoppel; defamation; libel; gross negligence;
conspiracy; invasion of privacy; equitable estoppel; violation of public policy;
loss of consortium; tortious interference with any current or prospective
business relationship;
 
(c)
Any purported claim relating to Released Plaintiffs' employment and duties at
Calypso Wireless;
 
(d)
Any federal or state violation of any securities laws and any violation of
Delaware law;
 
(e)
Any other public policy, contract, tort, or common law;
 
(f)
Breach of Contract, quantum meruit, or unjust enrichment; or
 
(g)
Any claim for costs, fees, or other expenses including attorneys' fees incurred
by Defendants; and
 
(h)
All claims that were asserted and/or that could have been asserted in the
Lawsuit.



 
5.           No Claims Exist. Plaintiffs hereby represent, warrant, and confirm
that they have not filed, caused to be filed, or is a party to any claim,
charge, complaint, or action any of the Defendants in any forum or form, other
than the Lawsuit filed by Plaintiffs against Released Defendants. In the event
that any such claim, grievance, charge, complaint, or legal action is filed,
Plaintiffs shall not be entitled to recover any damages or relief therefrom,
including costs and attorneys' fees and Plaintiffs agree to immediately file a
dismissal of any and all claim, grievance, charge, complaint, or legal action.
Plaintiffs acknowledge that they are the sole owner of all claims released
herein and that they have not assigned any interest in their claims in the
Action or any claims released by this Agreement and Mutual Release to any person
or entity, but for the contingent fee interest held by their attorneys, if such
is applicable.
 
3

--------------------------------------------------------------------------------


6.           Agreed Dismissal with Prejudice. Plaintiffs agree to take all steps
necessary to dismiss all claims asserted in the Lawsuit with prejudice to their
right to re-file same, with each party to bear their or own costs and attorneys'
fees. Plaintiffs, by and through their attorneys, shall execute the Agreed
Dismissal with Prejudice, attached as Exhibit "A" to be presented to the Court.


 
7.           Governing Law and Interpretation.   This Agreement and Mutual
Release shall be governed and conformed in accordance with the laws of the State
of Texas without regard to its conflict of laws provision. Should any provision
of this Agreement and Mutual Release be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement and General Release in
full force and effect.


 
8.           No Admission of Wrongdoing. Plaintiffs agree that neither this
Agreement and Mutual Release nor the furnishing of any consideration for this
Agreement and Mutual Release shall be deemed or construed at any time for any
purpose as an admission by Defendants of any liability or unlawful conduct of
any kind. The Parties agree that this Agreement may not be used as evidence in
any subsequent proceeding of any kind except one in which one of the Parties
alleges a breach of this Agreement and Mutual Release or one in which any of the
parties elects to use the Agreement and Mutual Release as a defense to any
claim.


 
9.           Amendment.   This Agreement and Mutual Release may not be modified,
altered or changed except upon express written consent of all parties wherein
specific reference is made to this Agreement and Mutual Release and the written
consent is signed by all Parties.


 
10.           Basis for parties' Understanding of Agreement.




 
10.1.       Arms-Length Negotiations. It is understood and agreed that the
parties hereto have carefully reviewed this Agreement, that they fully
understand its terms, that they sought and obtained independent legal advice
with respect to the negotiation and preparation of the Agreement, that thus
Agreement has been negotiated and prepared by the joint efforts of the
respective attorneys for each of the Parties, and that the parties have relied
wholly upon their own judgment and knowledge (and the advice of their respective
attorneys). The parties further acknowledge that this Agreement was a product of
arms-length negotiations and that the parties were each represented by counsel
who fully advised them on the terms of this Agreement and Mutual Release. The
parties further acknowledge that based upon the arms-length negotiations, the
rule of construing any ambiguous or unclear provision against the drafter shall
not apply.


 
10.2.        No Reliance on Representations or Assumed Facts. THE PARTIES
ACKNOWLEDGE THE CONTESTED AND ADVERSARIAL NATURE OF THE LAWSUIT AND UNDERLYING
DISPUTES AND  STIPULATE THAT IN EXECUTING THIS AGREEMENT THAT THEY ARE NOT
RELYING ON ANY REPRESENTATION BY ANY OTHER PARTY, AGENTS REPRESENTATIVES, OR
ATTORNEYS WITH REGARD TO (1) FACTS UNDERLYING THE LAWSUIT; (2) THE SUBJECT
MATTER OF THIS AGREEMENT; (3) ANY OTHER FACTS OR ISSUES WHICH MIGHT BE DEEMED
MATERIAL TO THE DECISION TO ENTER INTO THIS AGREEMENT, OTHER THAN AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT.
 
4

--------------------------------------------------------------------------------


 
10.3.        No Duty. None of the parties are relying upon a legal duty, even if
one might exist, which is denied, on the part of any other Party (or such other
party's employees, agents, representatives, or attorneys) to disclose any
information in connection with the execution of this Agreement, or its
preparation, it is expressly understood and agreed that no lack of information
on the part of another Party is a ground for challenging this Agreement.


 
11.           Governing Law. This Agreement shall be governed by and interpreted
in accordance with the substantive laws of the State of Texas without regard to
its conflict of law principles.


 
12.           Multiple Counterparts. This Agreement may be executed in one or
more counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A copy of this Agreement
may serve as an original in any legal proceeding involving this Agreement and
Mutual Release


 
13.           Prior Agreements Superseded. This Agreement supersedes all prior
agreements, written or oral, between the Parties. It is understood that all
future rights and obligations of the Parties as to each other shall be governed
solely by this Agreement.


 
14.           Invalidity.   If any term or provision of this Agreement shall be
determined to be unenforceable or invalid or illegal in any respect, the
unenforceability, invalidity or illegality shall not affect any other term or
provision of this Agreement, but this Agreement shall be construed as if such
unenforceable, invalid, or illegal term or provision had never been contained
herein.


 
15.           Non-Assignment of Claims. Plaintiffs hereby represents and
warrants that they are the only and lawful owners of any and all claims that
were asserted and/or that could have been asserted in the Action and that no
portion of any claim being released pursuant to this Agreement has been assigned
or conveyed to any other person, party, or entity.


 
16.           No Oral Modifications. This Agreement may not be modified, amended
or terminated orally. No modification, amendment, or termination, or any waiver
of any of the provisions of this Agreement, shall be binding unless same is in
writing and signed by the person against whom such modification, amendment or
waiver is sought to be enforced.


 
17.           No Waiver. The failure of the Defendants to enforce at any time
any provision of this Agreement shall not be constued to be a waiver of such
provision, not in any way affect the validity of this Agreement or any part
thereof or any right of any person thereafter to enforce each and every
provision. No waiver of any breach of this Agreement shall be held to constitute
a wavier of any other breach.


 
18.           Execution of Necessary Documents.    Plaintiffs hereby agree to
execute any and all documents reasonably necessary to effectuate the provisions
of this Agreement.
 
 
5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and Mutual Release as of the date set forth below:
 
SIGNED the__________  day of___________, 2008.
 
 
PLAINTIFFS:
/s/ Michael A. Albosta  
MICHAEL A. ALBOSTA
 
/s/ Sam Lianell
 
SAM LIANELL
 
/s/ Larry Baird
 
LARRY BAIRD
 
/s/ Jim Gathers
 
JIM GATHERS
 
/s/ Patricia (L) Falcone
 
PATRICIA FALCONE
 
/s/ L. Scott Frazier
 
L. SCOTT FRAZIER
 
/s/ Louis Gomez
 
LOUIS GOMEZ
 
/s/ Darren Jones
 
DARREN JONES
 
/s/ M. Omar Nawar
 
MOHAMED NAWAR
 
/s/ Kyle Pierce
 
KYLE PIERCE
 
/s/ Desmond Reid
 
DESMOND REID
 
/s/ Oris Rives
 
ORIS RIVES
 
/s/ Christian Turrini
 
CHRISTIAN TURRINI



 
6

--------------------------------------------------------------------------------






 



 
/s/ John Vanderberghe
 
JOHN VANDERBERGHE
 
/s/ Tom Wright
 
TOM WRIGHT
 
/s/ Everett Bassie
DEFENDANTS:
EVERETT BASSIE
 
/s/ Cheryl L. Dotson
 
CHERYL DOTSON
 
/s/ Carlos Mendoza
 
CARLOS MENDOZA
 
/s/ Julieta Moran
 
JULIETTA MORAN
 
 
 
GEORGE SCHILLING
 
/s/ Antonio Zapata
 
ANTONIO ZAP ATA



 


7

--------------------------------------------------------------------------------




 


NO. 2007-75853
 


MICHAEL A. ALBOSTA, SAM
§
IN THE DISTRICT COURT
LIANELL, LARRY BAIRD, JIM
§
 
GATHERS, PATRICIA FALCONE,
§
 
L. SCOTT FRAZIER,
§
 
LOUIS GOMEZ, DARREN
§
 
JONES, MOHAMED NAWAR, KYLE
§
 
PIERCE, DESMOND REID, ORIS
§
 
RIVES, CRISTIAN TURRINI, JOHN
§
HARRIS COUNTY, TEXAS
VANDERBERGHE, AND TOM WRIGHT
 
§
 
V.
 
§
 
EVERETT BASSIE, CHERYL DOTSON,
§
 
CARLOS MENDOZA, JUIETTA MORAN,
§
 
GEORGE SCHILLING, AND ANTONIO
§
 
ZAP ATA
§
281ST JUDICIAL DISTRICT



 


 
ORDER ON DISMISSAL


 
Plaintiffs, MICHAEL A. ALBOSTA, SAM LIANELL, LARRY BAIRD, JIM GATHERS, PATRICIA
FALCONE, L. SCOTT FRAZIER, LOUIS GOMEZ, DARREN JONES, MOHAMED NAWAR, KYLE
PIERCE, DESMOND REID, ORIS RIVES, CHRISTIAN TURRINI, JOHN VANDERBERGHE, AND TOM
WRIGHT (referred to collectively hereafter as "PLAINTIFFS") and CHERYL DOTSON,
EVERETT BASSIE, CARLOS MENDOZA, JULIETTA MORAN, GEORGE SCHILLING, AND ANTONIO
ZAP ATA (referred to collectively hereafter as "DEFENDANTS) hereby file this
Agreed Dismissal.


 
It is therefore ORDERED, ADJUDGED, AND DECREED, that MICHAEL A. ALBOSTA, SAM
LIANELL, LARRY BAIRD, JIM GATHERS, PATRICIA FALCONE, L. SCOTT FRAZIER, LOUIS
GOMEZ, DARREN JONES, MOHAMED NAWAR, KYLE PIERCE, DESMOND REID, ORIS RIVES,
CHRISTIAN TURRINI, JOHN VANDERBERGHE, AND TOM WRIGHT shall take nothing by way
of any of their claims against CHERYL DALTON, EVERETT BASSIE, GEORGE SCHILLING,
CARLOS MENDOZA, JULIETTA MORAN, and ANTONIO ZAPATA .


 
Each party shall bear their own costs.


 
This is a FINAL JUDGMENT. All relief not hereby granted is DENIED.


 
PRESIDING JUDGE
 
 
8

--------------------------------------------------------------------------------




 
AGREED AS TO FORM :


 
ANDREW SHEBAY STATE BAR NUMBER: ADDRESS


 
ON BEHALF OF PLAINTIFFS


 
ZIMMERMAN, AXELRAD, MEYER, STERN & WISE, P.C.


 
By:                                                    
Brian W. Zimmerman State Bar
No. 00788746 3040 Post Oak
Blvd., Suite 1300 Houston, TX 77056
Telephone:  713-552-1234
Facsimile:    713-963-0859


 
ATTORNEYS FOR CHERYL DOTSON, GEORGE SCHILLING, AND EVERETT BASSIE


 


9

--------------------------------------------------------------------------------

